DETAILED ACTION
This Office Action is in response to the response filed on 07/27/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7 of remarks filed 07/27/2022, with respect to rejection of claims 1-3, 7-14 and 18-22 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 1-3, 7-14 and 18-22 under 35 U.S.C. §112(b) has been withdrawn in view of the amendment filed on 07/27/2022. 
Applicant's arguments filed 07/27/2022 with respect to rejection of claims under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant’s arguments, see 7-11, made with respect to Husoy et. al. by (US PG Pub No. US20100017746A1) and Linder et. al. (US PG Pub No. US20140351767A1) amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
With respect to Morrison et. al. (US PG Pub No. US20080244449A1) applicant argues (see page 9-10), “In fact, a second display area of Morrison graphically illustrates a smaller subsection of a larger process shown in a first display area. See paragraph [0048], along with Fig. 2, of Morrison.” And “For example, even if, for some reason a device or system of Husoy were modified using an apparatus and method for visualization of control techniques in a process control system of Morrison, the result may, at most include a second display area that graphically illustrates a smaller subsection of a larger process shown in a first display area. Importantly, the result would not necessarily include any "preview" having a parameter that is adjustable via the preview,…..”
Examiner would like to point out that Husoy et. al. by (US PG Pub No. US20100017746A1) does not need to be modified in view either Morrison, to teach the claimed concept of second process section is a different portion of the process plant with respect to the first process section. Husoy in fig. 1 and ¶0053-¶0055 teaches a process section and simultaneously viewing a second process graphic in a thumbnail because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view. Fig. 3 and ¶0062 teaches thumbnails of all or some of a plurality of tabs arranged on a given designated view V (tab view according to ¶0054) or other tab view presented alongside a process graphic. Fig. 3 also shows that the second process graphics 1b-1f of the plurality of tabs are from a different portion of the process plant with respect to the first process section displayed in the thumbnail 1a which is active. Therefore Husoy already teaches the displaying a second process section which is a different portion of the process plant with respect to the first process section and doesn’t need to be modified by the secondary art to teach this concept. Morrison was incorporated to teach the concept of modifying variables via process graphic display where two process graphic displays are presented. Morrison in ¶0048 and Fig. 2 teaches a display with two display areas displaying two process section. ¶0051 teaches the second display is provided with icons that allow an operator to configure or control a process variable. A combination of Morrison with Husoy would allow parameters in the preview section of Husoy to be adjusted via the display. Therefore the combination of Husoy with Morrison would teach the claimed invention.

Information Disclosure Statement

The information disclosure statement(s) submitted on 05/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 3, 7-14 and 18-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 19 of U.S. Patent No. US10444739B2 in view of Husoy et. al. by (US PG Pub No. US20100017746A1) hereinafter Husoy further in view of Linder et. al. (US PG Pub No. US20140351767A1) hereinafter Linder and further in view of Enkerud et. al. (US20100088627A1) hereinafter Enkerud and further in view of Bellville et. al. (US PG Pub No. US20120078869A1) hereinafter Bellville.


Instant application #15722791
Patent: US10444739B2
Claim 1:
A method for viewing a first process section in a process plant while simultaneously viewing a preview of a second process section having at least one process parameter that is adjustable via the preview of the second process section, wherein the second process section is a different portion of the process plant with respect to the first process section, the method comprising:



presenting, by one or more processors on a process plant display, the first process section depicting a first portion of a process plant including graphic representations of a plurality of process plant entities within the process plant; 

providing, by the one or more processors on the process plant display, a navigation tool to navigate to the second portion of the process plant, wherein the navigation tool further includes an indication to navigate and a selection to navigate;









receiving, at the one or more processors via the navigation tool, an indication to navigate to the second portion of the process plant, wherein the second portion of the process plant is not depicted in the process plant display before the indication is received; and
presenting, by the one or more processors on the process plant display, at least a portion of the first process section while simultaneously presenting a preview of one or more portions of the second process section in response to the indication to navigate to the second portion of the process plant, 






wherein at least one process parameter within the preview of the one or more portions of the second process section is adjustable, via the preview of the one or more portions of the second process section, while the preview of one or more portions of the second process section is simultaneously presented with the at least the portion of the first process section, 

wherein the indication to navigate comprises a graphical intersection of a selection tool with the navigational tool, wherein the indication to navigate comprises a placement of the selection tool over a graphical depiction of the navigation tool for a threshold amount of time, and wherein selection of the selection to navigate causes the display screen to display the one or more portions of the second process section and not display the first process section.
Claim 1: 
A method for previewing a process section in a process plant while simultaneously viewing another process section, the method comprising:
Claim 5: wherein the portions of the process sections are presented in a preview mode on the process plant display and process parameters for the plurality of process plant entities included in both the process sections are adjustable in the preview mode.


Claim 1: presenting, by one or more processors on a process plant display, a process section depicting a portion of a process plant including graphic representations of a plurality of process plant entities within the process plant;

providing, by the one or more processors on the process plant display, at least one user control which includes an indication of another process section depicting another portion of the process plant adjacent to the portion of the process plant;
Claim 8:  The method of claim 1, wherein the user control is a set of user controls including a user control which allows the user to select an option to display a preview of the other portion of the process plant, and an alternate user control which allows the user to select an option to display a full view of the other portion of the process plant.

receiving, at the one or more processors via the user control, a request to display a preview of the other process section depicting the other portion of the process plant, wherein the other process section is not depicted in the process plant display when the request to display the preview is received; and
in response to the request to display a preview of the other process section of the process plant, presenting, by the one or more processors on the process plant display, at least a portion of the process section while simultaneously presenting at least a portion of the requested preview of the other process section including an intersection between the process sections within the process plant;



Claim 5: wherein the portions of the process sections are presented in a preview mode on the process plant display and process parameters for the plurality of process plant entities included in both the process sections are adjustable in the preview mode.



Claim 8: The method of claim 1, wherein the user control is a set of user controls including a user control which allows the user to select an option to display a preview of the other portion of the process plant, and an alternate user control which allows the user to select an option to display a full view of the other portion of the process plant.
Claim 7: The method of claim 1, wherein the navigation tool comprises a list of one or more items, each item corresponding to another portion of the process plant and each item comprising a preview of the corresponding other portion of the process plant.
Claim 1: providing, by the one or more processors on the process plant display, at least one user control which includes an indication of another process section depicting another portion of the process plant adjacent to the portion of the process plant; 
receiving, at the one or more processors via the user control, a request to display a preview of the other process section depicting the other portion of the process plant, wherein the other process section is not depicted in the process plant display when the request to display the preview is received;
Claim 9:
The method of claim 1, wherein presenting at least a portion of the process section comprises presenting, by the one or more processors on the process plant display, a preview of the one or more other process sections in a lower resolution than the resolution of the portion of the process section.
Claim 1:
wherein the requested preview of the other process section includes a portion of
the other process section side-by-side with the process section, above and below each
other, or a scaled down version of the other process section presented in a smaller area
of the process plant display than an area in which the process section is presented.
Claim 11,
The method of claim 1, further comprising:
upon presenting the preview of the one or more other process sections on the process
plant display, receiving, at the one or more processors via the navigation tool, input from a user requesting a full view of one of the one or more other process sections; and
presenting, by the one or more processors on the process plant display, the full view of the requested other process section including not presenting the process section.
Claim 2:
The method of claim 1, further comprising:
upon presenting the portions of the process sections on the process plant display,
receiving, at the one or more processors, input from a user requesting a full view of the other
process section; and
presenting, by the one or more processors on the process plant display, the full view of the other process section including not presenting the process section.


Claim 1 of the instant application recites similar limitation as the Claim 1 of Patent No. US10444739B2. The difference between the instant application and the Patent is, the instant application recites “, a navigation tool to navigate to the second portion of the process plant, wherein the navigation tool further includes an indication to navigate and a selection to navigate;” whereas the Patent No. US10444739B2 recites, “providing, by the one or more processors on the process plant display, at least one user control” and “wherein the user control is a set of user controls including a user control which allows the user to select an option to display a preview of the other portion of the process plant, and an alternate user control which allows the user to select an option to display a full view of the other portion of the process plant”. Since the user control in the Patent includes an option to display a preview of the other portion of the process plant and an option to display a full view of the other portion of the process plant, the user control of the patent anticipates the navigational tool of the instant application. 
Furthermore, the instant application recites additional limitation, “wherein the indication to navigate comprises a graphical intersection of a selection tool with the navigational tool,”. Husoy in ¶0055 teaches, second process graphic is displayed because the mouse pointer P1 (selection tool), has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. Therefore the indication comprises a graphical intersection of the selection tool with the navigation tool. Husoy is an art in the area of interest as it teaches a user interface for an industrial control system (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Claim of U.S. Patent No. US10444739B2 to include intersection of a selection tool with user control (navigational tool). It would have been obvious to one of ordinary skill in the art because intersection of a selection tool with a control option presented in a graphical user interface to select the control option is known in the art as evident by Husoy in ¶0055. The combination is one of known elements and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, the instant application recites additional limitation, “wherein the indication to navigate comprises a placement of the selection tool over a graphical depiction of the navigation tool for a threshold amount of time,” Linder in ¶0024 teaches, when the pointer 220 is moved into the hover area 215 and then is held in place (paused or “hovered”) for a configurable amount of time, the system can respond by displaying a dialog 225. Therefore an indication comprises a placement of the selection tool (pointer) over a graphical depiction of the navigation tool (hover area) for a threshold amount of time. Linder is an art in the area of interest as it teaches, graphical user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Claim of U.S. Patent No. US10444739B2 to include a placement of the selection tool over a graphical depiction of the navigation tool (user control) for a threshold amount of time. One would have been motivated to do so because it is typical for a graphical user interface to use a configurable amount of time of pause as threshold for indication of selection of a target object (as taught by Linder in ¶0024). The combination is one of known elements that would yield a predicable result and would provide more control over the system.
Furthermore, the instant application recites additional limitation, wherein selection of the selection to navigate causes the display screen to … not display the first process section. Enkerud in ¶0021 teaches, The objects in the designated view will—when clicked—lead to a new control system object or aspect being presented visually to the user, hiding the previously displayed view or pane. Therefore when the second process graphic is shown the first process graphic is not displayed. Enkerud is an art in the area of interest as it teaches user navigation interface for an industrial control system (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Claim of U.S. Patent No. US10444739B2 to include not displaying the first process section once the selection to navigate is selected. One of ordinary skill in the art of displaying process information would have found it obvious to hide previously displayed view when a new process section is selected to be viewed, because doing so would remove unwanted graphics from display. The combination is one of known elements that would yield a predicable result and make the display more user friendly.
Regarding Claim 2, instant application recites, “The method of claim 1, wherein the navigation tool comprises a navigational bar depicting a navigation trail of a hierarchy of the portion of the process plant in relation to a structure of the process control plant.” Husoy in ¶0019 teaches, "automatically generating one or more designated views arranged with a tab dependent on location of a software object in a hierarchy of object instances" ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Claim of U.S. Patent No. US10444739B2 to include in the user control, a navigation trail of a hierarchy of the portion of the process plant in relation to a structure of the process control plant. One would have been motivated to do so because by doing so the system can indicate which hierarchical structure of software objects is being displayed in the graphical display as taught by Husoy in ¶0069. The combination is one of known elements that would yield a predicable result and would provide more control over the system. 
Regarding claim 3, instant application recites, “The method of claim 2, wherein the indication to navigate to the second portion of the process plant comprises an indication to navigate to a different level of hierarchy in the navigation trail, and wherein presenting the preview of one or more other process sections in response to the indication to navigate comprises presenting, by the one or more processors on the process plant display, a preview of one or more other process sections at the different level of hierarchy.”. Husoy in ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0069 teaches tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Claim of U.S. Patent No. US10444739B2 to include an indication to navigate to a different level of hierarchy and a preview of one or more other process sections at the different level of hierarchy. One would have been motivated to do so because by doing so would allow the user to navigate to a different level of hierarchy in the process section as taught by Husoy in ¶0069-¶0070. The combination is one of known elements that would yield a predicable result and would provide an improved user interface.
Regarding claim 7, instant application recites, “The method of claim 1, wherein the navigation tool comprises a list of one or more items, each item corresponding to another portion of the process plant and each item comprising a preview of the corresponding other portion of the process plant.” whereas the Patent No. US10444739B2 recites, “providing, by the one or more processors on the process plant display, at least one user control which includes an indication of another process section depicting another portion of the process plant adjacent to the portion of the process plant;  receiving, at the one or more processors via the user control, a request to display a preview of the other process section depicting the other portion of the process plant, wherein the other process section is not depicted in the process plant display when the request to display the preview is received;”. Since the user control includes an indication of another process section and can receive a request to display a preview of the another process section, the user control of the Patent anticipates the navigational tool of the application.  
Regarding claim 8, instant application recites, “The method of claim 1, wherein the navigation tool comprises a search tool that returns result items in response to the indication to navigate, each result item corresponding to another portion of the process plant and each result item comprising a preview of the corresponding other portion of the process plant.” Bellville in Fig. 3 and ¶0104-¶0111 teaches a navigation bar with a search text field .The search tool that returns result items in response to search and each result corresponds to different portions of the process control system 104. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Claim of U.S. Patent No. US10444739B2 to include search tool in the user controls (navigation tool). One would have been motivated to do so because by doing so would allow the user to view different portions of the process control system relatively quickly as taught by Bellville in ¶0111. The combination is one of known elements that would yield a predicable result and would provide more control over the system.
Regarding Claim 9, instant application recites, “a lower resolution than the resolution of the portion of the process section.” and Patent claim 1 recites, “a scaled down version of the other process section presented in a smaller area of the process plant display than an area in which the process section is presented”. A lower resolution version can be interpreted as a scaled down version. Thus Patent claim 1 and instant claim 9 are obvious variants of one another.
Regarding claim 10, instant application recites, “The method of claim 1, wherein presenting at least a portion of the process section comprises presenting, by the one or more processors on the process plant display, a preview of an alert within at least one of the one or more other process sections.”. Although the claims of U.S. Patent No. US10444739B2 recites “display a preview of the other process section”, it doesn’t recite “a preview of an alert” Husoy in ¶0014 teaches, representation of each tab comprises a display of information about a number of alarms. ¶0016 teaches, displaying on a thumbnail of a tab linked to a process graphic of a live alarm. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Claim of U.S. Patent No. US10444739B2 to include a preview of an alert in the preview of the other process section. One would have been motivated to do so because by doing so would allow informing user about an alarm condition in the other process section. The combination is one of known elements that would yield a predicable result and would provide an improved user interface.
The limitations of claims 12-14 and 18-22 of the instant application are substantially similar to those of claims 1-3 and 7-11 and are similarly rejected based on their correspondence with Patent claims 1-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7, 9-15, 17-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Husoy et. al. by (US PG Pub No. US20100017746A1) hereinafter Husoy in view of Morrison et. al. (US PG Pub No. US20080244449A1) hereinafter Morrison and further in view of Linder et. al. (US PG Pub No. US20140351767A1) hereinafter Linder and further in view of Enkerud et. al. (US20100088627A1) hereinafter Enkerud.

Regarding claim 1,
Husoy teaches, A method for viewing a first process section in a process plant while simultaneously viewing a preview of second process section, having at least one process parameter that is adjustable via the preview of the second process section, wherein the second process section is a different portion of the process plant with respect to the first process section (fig. 1 and ¶0053-¶0055 teaches a process section and simultaneously viewing a second process graphic in a thumbnail because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view. Fig. 3 and ¶0062 teaches thumbnails of all or some of a plurality of tabs arranged on a given designated view V (tab view according to ¶0054) or other tab view presented alongside a process graphic. Fig. 3 also shows that the second process graphics 1b-1f of the plurality of tabs are from a different portion of the process plant with respect to the first process section displayed in the thumbnail 1a which is active) the method comprising:
presenting, by one or more processors on a process plant display, the first process section depicting a first portion of a process plant including graphic representations of a plurality of process plant entities within the process plant; (fig. 1 and ¶0053-¶0055 teaches a process plant display including graphic representation of process plant entities of process graphic 2 accessed via tab 5m. ¶0085 teaches the method being carried out by a processor) 
providing, by the one or more processors on the process plant display, a navigation tool to navigate to the second portion of the process plant, wherein the navigation tool further includes an indication to navigate and a selection to navigate; (fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0055-¶0057 teaches an indication to navigate by hovering over the tabs which causes a thumbnail to be displayed and a selection to navigate by clicking on the thumbnail which causes the corresponding process graphic to be loaded)
receiving, at the one or more processors via the navigation tool, an indication to navigate to the second portion of the process plant, (¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
wherein the second portion of the process plant is not depicted in the process plant display before the indication is received; and (This limitation is being interpreted as the second portion of the process plant is not depicted in the process plant display before the indication is received. ¶0055 teaches, “The thumbnail of the second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k” therefore it teaches the graphic is not displayed before the indication is received)
presenting, by the one or more processors on the process plant display, at least a portion of the first process section while simultaneously presenting a preview of one or more portions of the second process sections in response to the indication to navigate to the second portion of the process plant, (fig. 6 and ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
wherein the indication to navigate comprises a graphical intersection of a selection tool with the navigational tool, (Husoy in ¶0055 teaches, second process graphic is displayed because the mouse pointer P1 (selection tool), has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. Therefore the indication comprises a graphical intersection of the selection tool with the navigation tool)
wherein selection of the selection to navigate causes the display screen to display the one or more portions of the second process section and (¶0055-¶0057 teaches clicking on the thumbnails of the second process graphic causes full second process graphic to load. ¶0024 also teaches clicking on the thumbnail causes full process graphic to load as oppose to a preview)
Husoy doesn’t explicitly teach, … preview of a second process section having at least one process parameter that is adjustable via the preview of the second process section,….
wherein at least one process parameter within the preview of the one or more portions of the second process section is adjustable, via the preview of the one or more portions of the second process section, while the preview of one or more portions of the second process section is simultaneously presented with the at least the portion of the first process section. (Husoy in fig. 1 and ¶0053-¶0055 and Fig. 3 and ¶0062 teaches a preview of one or more second process section. However it doesn’t teach adjustable process parameter while displaying the other process section. Morrison in ¶0048 and Fig. 2 teaches a display with two display areas displaying two process section. ¶0051 teaches the second display is provided with icons that allow an operator to configure or control a process variable)
Morrison is an art in the area of interest as it teaches graphical displays used for visualization of control techniques in a process control system. It teaches the concept of modifying variables via process graphic display where two process graphic displays are presented. A combination of Morrison with Husoy would allow parameters in the preview section of Husoy to be adjusted via the display. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the preview process graphic of Husoy in view of Morrison to enable one process parameter in the previewed process section to be adjustable while the preview is presented. One would have been motivated to do so because by doing so would allow a logical way for an operator to view and control various process variables, which can be done in a manner consistent with the operator's normal workflow. This would make the preview more useful and provide additional control capability. 
Husoy and Morrison doesn’t explicitly teach, wherein the indication to navigate comprises a placement of the selection tool over a graphical depiction of the navigation tool for a threshold amount of time, and (Husoy ¶0055 teaches indication to navigate comprises hovering. However it doesn't explicitly teach hovering for a threshold amount of time. Linder in ¶0024 teaches "When the pointer 220 is moved into the hover area 215 and then is held in place (paused or “hovered”) for a configurable amount of time, the system can respond by displaying a dialog 225.".)
Linder is an art in the area of interest as it teaches, graphical user interface. A combination of Hu soy and Morrison with Linder would allow the indication to navigate to comprise hovering for a threshold amount of time. Although Husoy and Morrison already teaches indication to navigate to hovering, it doesn’t explicitly teach a time threshold for the hovering. As Linder in ¶0024 teaches it is typical for a graphical user interface to use a configurable amount of time of pause as threshold for indication of selection of a target object. The combination is one of known elements that would yield a predicable result and would provide more control over the system.
Husoy, Morrison and Linder doesn’t explicitly teach, wherein selection of the selection to navigate causes the display screen to … not display the first process section. (Husoy in ¶0055-¶0057 teaches clicking on the thumbnails of the second process graphic causes full second process graphic to load. ¶0024 teaches, “The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view”. However there is no explicitly recitation regarding not displaying the first process graphic while switching to the second process graphic. Enkerud in ¶0021 teaches, The objects in the designated view will—when clicked—lead to a new control system object or aspect being presented visually to the user, hiding the previously displayed view or pane. Therefore when the second process graphic is shown the first process graphic is not displayed.)
Enkerud is an art in the area of interest as it teaches user navigation interface for an industrial control system (see Abstract). A combination of Enkerud  with Husoy, Morrison and Linder would allow not displaying the first process section once the selection to navigate is selected and the second process section is being displayed. Although Husoy already teaches The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view, it doesn’t explicitly recite not displaying. Enkerud in ¶0021 teaches, hiding the previously displayed view or pane. One of ordinary skill in the art of displaying process information would have found it obvious to hide previously displayed view when a new process section is selected to be viewed, because doing so would remove unwanted graphics from display. The combination is one of known elements that would yield a predicable result and make the display more user friendly.

Regarding claim 2,
Husoy, Morrison, Linder and Enkerud teaches, The method of claim 1, wherein the navigation tool comprises a navigational bar depicting a navigation trail of a hierarchy of the portion of the process plant in relation to a structure of the process control plant. (Husoy ¶0019 teaches, "automatically generating one or more designated views arranged with a tab dependent on location of a software object in a hierarchy of object instances" ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure.)

Regarding claim 3,
Husoy, Morrison, Linder and Enkerud teaches, The method of claim 2, wherein the indication to navigate to the second portion of the process plant comprises an indication to navigate to a different level of hierarchy in the navigation trail, and wherein presenting the preview of one or more other process sections in response to the indication to navigate comprises presenting, by the one or more processors on the process plant display, a preview of one or more other process sections at the different level of hierarchy. (Husoy in ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0069 teaches tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure.)

Regarding claim 7,
Husoy, Morrison, Linder and Enkerud teaches, The method of claim 1, wherein the navigation tool comprises a list of one or more items, each item corresponding to another portion of the process plant and each item comprising a preview of the corresponding other portion of the process plant. (Husoy in fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure)

Regarding claim 9,
Husoy, Morrison, Linder and Enkerud teaches, The method of claim 1, wherein presenting at least a portion of the process section comprises presenting, by the one or more processors on the process plant display, a preview of the one or more other process sections in a lower resolution than the resolution of the portion of the process section. (Husoy in fig. 1 and ¶0080 teaches The thumbnail may be a reduced scale version of the actual process graphic from the destination,)

Regarding claim 10,
Husoy, Morrison, Linder and Enkerud teaches, The method of claim 1, wherein presenting at least a portion of the process section comprises presenting, by the one or more processors on the process plant display, a preview of an alert within at least one of the one or more other process sections. (Husoy in ¶0014 teaches, representation of each tab comprises a display of information about a number of alarms. [0016] teaches, displaying on a thumbnail of a tab linked to a process graphic of a live alarm)

Regarding claim 11,
Husoy, Morrison, Linder and Enkerud teaches, The method of claim 1, further comprising: upon presenting the preview of the one or more other process sections on the process plant display, receiving, at the one or more processors via the navigation tool, input from a user requesting a full view of one of the one or more other process sections; and presenting, by the one or more processors on the process plant display, the full view of the requested other process section including not presenting the process section. (Husoy in ¶0024 teaches, "The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view.")

Regarding claim 12,
Husoy teaches, A user interface device for viewing a first process section in a process plant while simultaneously viewing a preview of second process section, wherein the second process section is a different portion of the process plant with respect to the first process section, ((fig. 1 and ¶0053-¶0055 teaches a process section and simultaneously viewing a second process graphic in a thumbnail because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view. Fig. 3 and ¶0062 teaches thumbnails of all or some of a plurality of tabs arranged on a given designated view V (tab view according to ¶0054) or other tab view presented alongside a process graphic. Fig. 3 also shows that the second process graphics 1b-1f of the plurality of tabs are from a different portion of the process plant with respect to the first process section displayed in the thumbnail 1a which is active. ¶0007 teaches display device) the user interface device including:
a display screen; (¶0068 teaches display device)
one or more processors coupled to the display screen; and (¶0085 teaches the method being carried out by a processor) 
a non-transitory computer-readable medium coupled to the one or more processors and storing instructions thereon, that when executed by the one or more processors, cause the user interface device to: (¶0085-¶0086 teaches processor executing program code stored in a memory)
presenting, via the display screen, the first process section depicting a first portion of the process plant including graphic representations of a plurality of process plant entities within the process plant; (fig. 1 and ¶0053 teaches a process plant display including graphic representation of process plant entities)
provide a navigation tool to navigate to the second portion of the process plant, wherein the navigation tool further includes an indication to navigate and a selection to navigate; (fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0055-¶0057 teaches an indication to navigate by hovering over the tabs which causes a thumbnail to be displayed and a selection to navigate by clicking on the thumbnail which causes the corresponding process graphic to be loaded)
receive, via the navigation tool, an indication to navigate to the second portion of the process plant, (¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
wherein the second portion of the process plant is not depicted in the display screen before the indication is received; and (This limitation is being interpreted as the second portion of the process plant is not depicted in the process plant display before the indication is received. ¶0055 teaches, “The thumbnail of the second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k” therefore it teaches the graphic is not displayed before the indication is received)
present, via the display screen, at least a portion of the first process section while simultaneously presenting a preview of one or more portions of the second process section in response to the indication to navigate to the second portion of the process plan, (fig. 6 and ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic)
wherein the indication to navigate comprises a graphical intersection of a selection tool with the navigational tool, (Husoy in ¶0055 teaches, second process graphic is displayed because the mouse pointer P1 (selection tool), has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. Therefore the indication comprises a graphical intersection of the selection tool with the navigation tool)
wherein selection of the selection to navigate causes the display screen to display the one or more portions of the second process section and (¶0055-¶0057 teaches clicking on the thumbnails of the second process graphic causes full second process graphic to load. ¶0024 also teaches clicking on the thumbnail causes full process graphic to load as oppose to a preview)
Husoy doesn’t explicitly teach, … preview of a second process section having at least one process parameter that is adjustable via the preview of the second process section,….
wherein the at least one process parameter within the preview of the one or more portions of the second process section is adjustable , via the preview of the one or more portions of the second process section, while the preview of one or more portions of the second process section is simultaneously presented with the at least the portion of the first process section. (Husoy in fig. 1 and ¶0053-¶0055 and Fig. 3 and ¶0062 teaches a preview of one or more second process section. However it doesn’t teach adjustable process parameter while displaying the other process section. Morrison in ¶0048 and Fig. 2 teaches a display with two display areas displaying two process section. ¶0051 teaches the second display is provided with icons that allow an operator to configure or control a process variable)
Morrison is an art in the area of interest as it teaches graphical displays used for visualization of control techniques in a process control system. It teaches the concept of modifying variables via process graphic display where two process graphic displays are presented. A combination of Morrison with Husoy would allow parameters in the preview section of Husoy to be adjusted via the display. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the preview process graphic of Husoy in view of Morrison to enable one process parameter in the previewed process section to be adjustable while the preview is presented. One would have been motivated to do so because by doing so would allow a logical way for an operator to view and control various process variables, which can be done in a manner consistent with the operator's normal workflow. This would make the preview more useful and provide additional control capability. 
Husoy and Morrison doesn’t explicitly teach, wherein the indication to navigate comprises a placement of the selection tool over a graphical depiction of the navigation tool for a threshold amount of time, and (Husoy ¶0055 teaches indication to navigate comprises hovering. However it doesn't explicitly teach hovering for a threshold amount of time. Linder in ¶0024 teaches "When the pointer 220 is moved into the hover area 215 and then is held in place (paused or “hovered”) for a configurable amount of time, the system can respond by displaying a dialog 225.".)
Linder is an art in the area of interest as it teaches, graphical user interface. A combination of Hu soy and Morrison with Linder would allow the indication to navigate to comprise hovering for a threshold amount of time. Although Husoy and Morrison already teaches indication to navigate to hovering, it doesn’t explicitly teach a time threshold for the hovering. As Linder in ¶0024 teaches it is typical for a graphical user interface to use a configurable amount of time of pause as threshold for indication of selection of a target object. The combination is one of known elements that would yield a predicable result and would provide more control over the system.
Husoy, Morrison and Linder doesn’t explicitly teach, wherein selection of the selection to navigate causes the display screen to … not display the first process section. (Husoy in ¶0055-¶0057 teaches clicking on the thumbnails of the second process graphic causes full second process graphic to load. ¶0024 teaches, “The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view”. However there is no explicitly recitation regarding not displaying the first process graphic while switching to the second process graphic. Enkerud in ¶0021 teaches, The objects in the designated view will—when clicked—lead to a new control system object or aspect being presented visually to the user, hiding the previously displayed view or pane. Therefore when the second process graphic is shown the first process graphic is not displayed.)
Enkerud is an art in the area of interest as it teaches user navigation interface for an industrial control system (see Abstract). A combination of Enkerud  with Husoy, Morrison and Linder would allow not displaying the first process section once the selection to navigate is selected and the second process section is being displayed. Although Husoy already teaches The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view, it doesn’t explicitly recite not displaying. Enkerud in ¶0021 teaches, hiding the previously displayed view or pane. One of ordinary skill in the art of displaying process information would have found it obvious to hide previously displayed view when a new process section is selected to be viewed, because doing so would remove unwanted graphics from display. The combination is one of known elements that would yield a predicable result and make the display more user friendly.

Regarding claim 13,
Husoy, Morrison, Linder and Enkerud teaches, The user interface device of claim 12, wherein the navigation tool comprises a navigational bar depicting a navigation trail of a hierarchy of the portion of the process plant in relation to a structure of the process control plant. (Husoy in fig. 1, fig. 5 and ¶0019 teaches, "automatically generating one or more designated views arranged with a tab dependent on location of a software object in a hierarchy of object instances" ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure.)

Regarding claim 14,
Husoy, Morrison, Linder and Enkerud teaches, The user interface device of claim 13, wherein the indication to navigate to the second portion of the process plant comprises an indication to navigate to a different level of hierarchy in the navigation trail, and wherein the instructions further cause the user interface device to present the preview of one or more other process sections in response to the indication to navigate comprise wherein the instructions further cause the user interface device to present, via the display screen, a preview of one or more other process sections at the different level of hierarchy. (Husoy in fig. 1 and ¶0055 teaches, second process graphic is displayed because the mouse pointer P1, has been detected as hovering or as placed on or near to one of the other tabs in the view, in this case tab 5 k. ¶0057 teaches, can quickly see a preview of second process graphic by placing the mouse pointer over or near the tab for second process graphic. ¶0069 teaches tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure.)

Regarding claim 18,
Husoy, Morrison, Linder and Enkerud teaches, The user interface device of claim 13, wherein the navigation tool comprises a list of one or more items, each item corresponding to another portion of the process plant and each item comprising a preview of the corresponding other portion of the process plant. (Husoy in fig. 1 and ¶0054 teaches, tabs 5 a-n which, are placed along the bottom edge of the display area. ¶0057 teaches, can quickly see a preview of another or second process graphic by placing the mouse pointer over or near the tab for another process graphic. ¶0069 teaches, tabs are arranged according to hierarchy, a selected tab may represent a given process graphic from a higher level in the structure)

Regarding claim 20,
Husoy, Morrison, Linder and Enkerud teaches, The user interface device of claim 13, wherein the instructions further cause the user interface device to present, via the display screen, a preview of the one or more other process sections in a lower resolution than the resolution of the portion of the process section. (Husoy in fig. 1 and ¶0080 teaches The thumbnail may be a reduced scale version of the actual process graphic from the destination,)

Regarding claim 21,
Husoy, Morrison, Linder and Enkerud teaches, The user interface device of claim 13, wherein the instructions further cause the user interface device to present, via the display screen, a preview of an alert within at least one of the one or more other process sections. (Husoy in ¶0014 teaches, representation of each tab comprises a display of information about a number of alarms. [0016] teaches, displaying on a thumbnail of a tab linked to a process graphic of a live alarm)

Regarding claim 22,
Husoy, Morrison, Linder and Enkerud teaches, The user interface device of claim 13, wherein the instructions further cause the user interface device to:
upon presenting the preview of the one or more other process sections via the display screen, receive input from a user requesting a full view of one of the one or more other process sections; and present, via the display screen, the full view of the requested other process section including not presenting the process section. (Husoy in ¶0024 teaches, "The objects in the designated view will—when clicked—lead to a new process graphic being loaded into the process graphic view.")

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husoy et. al. by (US PG Pub No. US20100017746A1) hereinafter Husoy in view of Morrison et. al. (US PG Pub No. US20080244449A1) hereinafter Morrison and further in view of Linder et. al. (US PG Pub No. US20140351767A1) hereinafter Linder and further in view of Enkerud et. al. (US20100088627A1) hereinafter Enkerud and further in view of Bellville et. al. (US PG Pub No. US20120078869A1) hereinafter Bellville.

Regarding claim 8,
Husoy, Morrison, Linder and Enkerud doesn’t explicitly teach, The method of claim 1, wherein the navigation tool comprises a search tool that returns result items in response to the indication to navigate, each result item corresponding to another portion of the process plant and each result item comprising a preview of the corresponding other portion of the process plant. (Although Husoy in ¶ fig. 1, 5 and ¶0054 teaches a tab view (navigational tool). It doesn’t explicitly teach the tool to comprise a search tool. Fig. 3 and ¶0104-¶0111 teaches a navigation bar with a search text field .The search tool that returns result items in response to search and each result corresponds to different portions of the process control system 104.)
Bellville is an art in the area of interest as it teaches, displaying process control search results. A combination of Husoy, Morrison, Linder and Enkerud with Bellville would allow Husoy’s navigation to tool to comprise a search tool. One would have been motivated to do so because by doing so would allow the user to view different portions of the process control system relatively quickly as taught by Bellville in ¶0111. The combination is one of known elements that would yield a predicable result and would provide more control over the system.

Regarding claim 19,
Husoy, Morrison, Linder and Enkerud doesn’t explicitly teach, The user interface device of claim 13, wherein the navigation tool comprises a search tool that returns result items in response to the indication to navigate, each result item corresponding to another portion of the process plant and each result item comprising a preview of the corresponding other portion of the process plant. (Although Husoy in ¶ fig. 1, 5 and ¶0054 teaches a tab view (navigational tool). It doesn’t explicitly teach the tool to comprise a search tool. Fig. 3 and ¶0104-¶0111 teaches a navigation bar with a search text field .The search tool that returns result items in response to search and each result corresponds to different portions of the process control system 104.)
Bellville is an art in the area of interest as it teaches, displaying process control search results. A combination of Husoy, Morrison, Linder and Enkerud with Bellville would allow Husoy’s navigation to tool to comprise a search tool. One would have been motivated to do so because by doing so would allow the user to view different portions of the process control system relatively quickly as taught by Bellville in ¶0111. The combination is one of known elements that would yield a predicable result and would provide more control over the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116